Citation Nr: 1826783	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-25 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD), including as secondary to the service-connected diabetes mellitus and/or service-connected peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for nephropathy secondary to service-connected diabetes mellitus type II.

3.  Entitlement to service connection for chloracne, including as due to herbicide exposure.

4.  Entitlement to service connection for claimed ischemic heart disease (IHD) due to herbicide exposure.

5.  Entitlement to an increased disability rating in excess of 20 percent for service-connected diabetes mellitus type II.

6.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

8.  Entitlement to an effective date earlier than July 30, 2012 for service connection for peripheral neuropathy of the lower extremities. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from February 1966 to February 1971, including a tour of duty in the Republic of Vietnam from June 1969 to June 1970.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

The issues of entitlement to service connection for a psychiatric disability, claimed as PTSD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicide agents during service.  

2.  There is no current diagnosis of nephropathy.  

3.  Neither chloracne nor an acneform consistent with chloracne was manifested during service.

4.  There is no current diagnosis of chloracne or an acneform consistent with chloracne.  

5.  There is a current diagnosis of IHD.

6.  For the entire rating period on appeal, management of diabetes mellitus type II has required the use of insulin daily, an oral hypoglycemic agent, and a restricted diet, with no regulation of activities.  

7.  For the entire rating period on appeal, the right lower extremity peripheral neuropathy was manifested by mild constant pain and occasional numbness, and decreased sensation in the right lower extremity, with no muscle or motor deficit.  

8.  For the entire rating period on appeal, the left lower extremity peripheral neuropathy was manifested by mild constant pain and occasional numbness, and decreased sensation in the left lower extremity, with no muscle or motor deficit.  

9.  A formal claim for service connection for peripheral neuropathy of the bilateral lower extremities as secondary to the service-connected diabetes mellitus type II was received on July 30, 2012.

10.  On the September 2012 VA examination report, the VA examiner opined that the peripheral neuropathy of the bilateral lower extremities manifested by bilateral feet numbness was related to service-connected diabetes mellitus type II.

11.  There is no communication received prior to July 30, 2012, which established an informal or formal claim of service connection for peripheral neuropathy of the bilateral lower extremities secondary to the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nephropathy as secondary to service-connected diabetes mellitus type II are not met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for chloracne, including due to herbicide exposure, are not met. 38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for IHD are met.  38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus type II are not met or approximated for any period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.119, Diagnostic Code (DC) 7913 (2017).

5.  The criteria for an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy are not met or approximated for any period.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8521 (2017).

6.  The criteria for an initial rating in excess of 20 percent for left lower extremity peripheral neuropathy are not met or approximated for any period.  38 U.S.C. 
§§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8521 (2017).

7.  The requirements for an effective date earlier than July 30, 2012 for the grant of service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In the January 2013 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to the benefits sought on appeal, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once the benefits are established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating and effective date appeals involving the service-connected bilateral lower extremity peripheral neuropathies, the Veteran is challenging the initial disability ratings and effective date assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 
112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and asked several questions throughout the Veteran's testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected diabetes mellitus and peripheral neuropathy of the bilateral lower extremities, as well as alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.   No missing or overlooked evidence was identified at the Board hearing for any of the appeals adjudicated herein.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA examinations in September 2012, January 2013, February 2013 (PTSD), and April 2013.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals adjudicated herein.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when reporting current severity and functional impairment and providing the medical opinion.  For these reasons, the Board finds that the medical examination report is adequate, and there is no need for further VA examination or medical opinion for the appeals adjudicated herein.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 
38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with a cardiovascular disease (variously diagnosed as peripheral vascular disease (PVD) or peripheral arterial disease (PAD) and angina pectoris not otherwise specified.  Cardiovascular disease is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As explained below, there is no current diabetic nephropathy or chloracne (or any other skin disability) shown.     

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C. § 1116; 
38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Because the Veteran has qualifying service in the Republic of Vietnam from June 1969 to June 1970, herbicide exposure during service is presumed in this case.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents includes chloracne and ischemic heart disease.  See 38 C.F.R. § 3.309 (e).

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Diabetic Nephropathy

The Veteran contends that he has nephropathy due to service-connected diabetes mellitus type II.  He seeks service connection solely on this basis. 

After review of all the lay and medical evidence of record, the Board finds that the Veteran does not have diabetic nephropathy.  Although a July 2012 private hospital discharge summary included a hospital admission diagnosis of likely diabetic nephropathy, in addition to acute renal failure as a possible component of chronic kidney disease likely secondary to dehydration, the private hospital discharge diagnoses only included resolved acute renal failure with no mention of diabetic nephropathy; therefore, it is reasonable to assume that the medical providers ultimately found no evidence of nephropathy after further evaluation, including consultation by a nephrologist, during the July 2012 hospitalization.  

Months later, after reviewing treatment records and examining the Veteran, the September 2012 VA examiner opined that there was no evidence of diabetic nephropathy.  In support of the medical opinion, the September 2012 VA examiner reasoned that the Veteran had proteinuria on the May 2012 urinalysis with normal range of microalbumin, and the microalbumin/creatinine ratio at that time and at the repeat September 2012 urinalysis was negative for any proteinuria.  The September 2012 VA examiner further explained that the urine microalbumin and microalbumin/ creatinine ratio was a more accurate indicator of diabetic nephropathy, and the ratio was within normal limits for this Veteran with normal renal function of EGFR of 74.48.  Because the September 2012 VA examiner had adequate data on which to base the medical opinion and supported the medical opinion with sound rationale based on known medical principles, the September 2012 VA medical opinion is of significant probative value.  

Also, the January 2013 VA examiner was asked if the Veteran had any recognized complications of diabetes, and was given the option to check diabetic peripheral neuropathy, diabetic nephropathy or renal dysfunction, and diabetic retinopathy, and only checked diabetic peripheral neuropathy; therefore, like the September 2012 VA examiner, the January 2013 VA examiner similarly opined that there was no evidence of diabetic nephropathy.  Treatment records relevant to the claim/appeal period contain no contradictory findings. 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because diabetic nephropathy is not demonstrated at any time during or immediately prior to this claim, the criteria for service connection for nephropathy are not met, so the appeal must be denied.  

Service Connection Analysis for Chloracne

The Veteran seeks service connection for chloracne due to presumed herbicide exposure.  Chloracne is a disease presumed to be associated with herbicide exposure and defined as an acne-like eruption due to occupational contact, by inhalation or ingestion or through the skin, with certain chlorinated compounds (naphthalenes and diphenyls) used as insulators, insecticides, fungicides, and herbicides, including Agent Orange.  See Stedmans Medical Dictionary 168460 (November 2014).  With chloracne, keratinous plugs (comedones) form in the pilosebaceous orifices, and variously sized small papules (2 to 4 mm) develop.  Id.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran currently has, or has ever had, a diagnosis of chloracne.  The service treatment records, which are complete, are absent of any diagnosis of or treatment for chloracne or any other acneform consistent with chloracne.  When the Veteran once had a rash on the penis in March 1970, the service medical provider diagnosed questionable early chondroid.  There was no diagnosis of and treatment for chloracne at any time during service.  At the October 1970 service examination performed approximately six months later, the skin was clinically evaluated as normal.  Also, on the October 1970 service report of medical history, the Veteran answered "No" when asked if he then had or had ever had skin disease.  Because there were no complaints related to the rash on the penis after March 1970, the skin was normal approximately six months after the March 1970 rash, and the Veteran also then denied having any skin disease, it is reasonable to assume that the March 1970 rash on the penis resolved without residuals, and no chloracne or other acneform consistent with chloracne was manifested during service.    

There has been no diagnosis of chloracne or other acneform consistent with chloracne since service.  Post-service treatment records show no diagnosis or treatment for chloracne or another acneform consistent with chloracne.  The evidence shows a history of surgical removal of a skin lesion in 1978, diagnosis of lipoma of other skin and subcutaneous tissue included on the VA problem list from 2006 to 2008, and no subsequent diagnosis of a skin disability, including chloracne or other acneform consistent with chloracne.  

The Veteran, as a lay person, under the facts of this case, is not competent to diagnose chloracne because the diagnosis requires medical knowledge of the characteristics of various skin disabilities, the ability to differentiate between skin disabilities, and consideration of various possible etiologies; therefore, the purported diagnosis of chloracne is of no probative value.  Further, any assertion of diagnosis is outweighed by the competent evidence of record in this case showing no diagnosis of chloracne.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44; McClain, 21 Vet. App. at 319; Romanowsky, 26 Vet. App. at 289.  Because neither chloracne nor an acneform consistent with chloracne is demonstrated at any time during or immediately prior to this claim, the criteria for service connection for chloracne are not met, so the appeal must be denied.  

Service Connection Analysis for Claimed IHD

The Veteran seeks service connection for claimed IHD due to presumed herbicide exposure.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has ischemic heart disease, which is a disease presumed to be associated with herbicide exposure during service.  VA treatment records show current diagnoses of PVD or PAD, which are not diagnoses specifically included as ischemic heart disease; however, private cardiology clinic progress notes dated in November and December of 2014 show diagnosis of angina pectoris NEC/NOS with recent onset of symptoms and possible unstable angina, and angina is one of the cardiovascular diseases considered to be ischemic heart disease.  The November 2014 private cardiology progress note also reads that PVD, if present, was a marker for systemic atherosclerosis including coronary artery disease.  

In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for ischemic heart disease, including angina pectoris, as due to herbicide exposure are met.  Because the appeal for service connection of ischemic heart disease is being granted based on presumptive service connection for a chronic disease associated with presumed herbicide exposure, analysis of other potential theories for service connection for IHD is not required.  38 U.S.C. § 7104 (2012) (stating that the Board only decides actual questions of law or fact in a case).

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Analysis for Diabetes Mellitus Type II

For the entire rating period on appeal (i.e., from October 29, 2012), diabetes mellitus type II is rated at 20 percent under the criteria at 38 C.F.R. 
§ 4.118, DC 7913.  Under DC 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.

"Successive" rating criteria are where the rating for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher rating requires the elements of the lower rating: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that management of diabetes mellitus requires regulation of activities such that the criteria for a rating in excess of 20 percent under DC 7913 are met or more nearly approximated at any time during the rating period.  The evidence shows that management of diabetes mellitus has not required avoidance of strenuous occupational and recreational activities (i.e., regulation of activities) during the rating period.  Although the Veteran testified that he was advised to avoid overexerting himself by treating VA medical providers as part of the management of diabetes, the treatment records actually show that VA medical providers have encouraged physical activity for management of diabetes mellitus, so the Veteran's testimony regarding regulation of physical activity due to service-connected diabetes mellitus is not deemed credible; therefore, regulation of activities has not been required for management of diabetes mellitus at any time during the rating period.  See, e.g., May 2014 VA nutrition outpatient note (advising the Veteran that he should engage in physical activity with a goal of 30 minutes most days of the week); see also July 2014 VA therapeutic monitoring (noting that the Veteran was encouraged to exercise regularly as tolerated for 30 minutes a day at least 5 days a week).  

Because the weight of the evidence is against finding that management of diabetes mellitus requires a regulation of activities for the entire rating period, which is a manifestation and/or level of impairment required for a 40 percent schedular rating for diabetes mellitus under DC 7913, the schedular criteria for a disability rating in excess of 20 percent for diabetes mellitus under DC 7913 are neither met nor more nearly approximated at any time during the increased rating period.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; see Camacho, 
21 Vet. App. at 366; see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Initial Rating Analysis for Peripheral Neuropathy of the Lower Extremities

For the entire initial rating period (i.e., from July 30, 2012, forward), the right and left lower extremity peripheral neuropathies each have been rated at 10 percent under the criteria found at 38 C.F.R. § 4.124a, DC 8521 for neuritis of the external popliteal nerve.  DCs 8521, 8621, and 8721 provide ratings for paralysis, neuritis, and neuralgia of the external popliteal nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the external popliteal nerve.  A disability rating of 40 percent is warranted for complete paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a.  

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. 
§ 4.6 (2017).  Although the use of similar terminology by medical professionals should be considered, such use is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6 (2017).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a rating in excess of 10 percent under DC 8521 for the right lower extremity peripheral neuropathy and the left lower extremity peripheral neuropathy were met or approximated for any period.  For the entire rating period, the right and left lower extremity peripheral neuropathies were manifested by mild constant pain and occasional numbness in the feet and decreased sensation, with normal muscle strength and normal deep tendon reflexes (i.e., no muscle or motor deficit).  Also, the October 2012 VA reviewer and the April 2013 VA examiner each considered the September 2012 and April 2013 examination findings, respectively, and both described the symptoms and level of impairment associated with the bilateral lower extremity peripheral neuropathy as mild.   

Thus, the peripheral neuropathy symptoms in the right and left lower extremities are wholly sensory in nature, and 38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In consideration of the foregoing, as well as the assessment by the October 2012 VA reviewer and April 2013 VA examiner that the lower extremity peripheral neuropathies were mild, the Board finds that the right and left lower extremity peripheral neuropathies more closely approximate neuritis, neuralgia, or incomplete paralysis of the external popliteal nerve that is mild in degree rather than moderate neuritis, neuralgia, or incomplete paralysis of the external popliteal nerve; therefore, the criteria for ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy under DC 8521, 8621, or 8721 have not been met for any period.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has further considered whether the increased rating appeal and initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 20 percent schedular rating under 
DC 7913 for diabetes mellitus for the entire rating period on appeal.  For the entire rating period, diabetes mellitus has been managed with an oral hypoglycemic agent, insulin, and a restricted diet.  The schedular criteria under DC 7913 for diabetes mellitus consider the treatment required for management of diabetes mellitus at various levels of severity and/or impairment.  The schedular criteria specifically provide for a 20 percent rating for diabetes mellitus managed with an oral hypoglycemic agent and a restricted diet; therefore, the symptoms and/or manifestations and functional impairments of diabetes mellitus demonstrated in this case are fully contemplated in the schedular criteria for the 20 percent schedular rating for the entire rating period.  For these reasons, the Board finds that the schedular criteria are adequate to rate diabetes mellitus, and referral for consideration of extraschedular rating is not necessary.

The Board further finds that all the symptomatology and impairment caused by the peripheral neuropathy of the lower extremities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DCs 8521, 8621, and 8721, specifically provide for disability ratings based the severity of neuritis, neuralgia, or incomplete paralysis of the external popliteal nerve.  The manifestations of peripheral neuropathy of the lower extremities (i.e., decreased sensation, and pain and numbness, without motor or muscle deficit) approximate mild, neuritis, neuralgia, or incomplete paralysis of the external popliteal nerve.  These symptoms and impairment are part of, or similar to, symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (2017) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the lower extremity peripheral neuropathy disabilities, and referral for consideration of an extraschedular rating is not warranted.

Earlier Effective Date Analysis for Service Connection for Peripheral Neuropathy

The Veteran seeks an effective date earlier than July 30, 2012 for the grant of service connection for bilateral lower extremity peripheral neuropathy as secondary to the service-connected diabetes mellitus.  In the October 2012 rating decision, the RO granted service connection for bilateral lower extremity peripheral neuropathy as of July 30, 2012, the date of receipt of the claim for benefits. 

Generally, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. 
§ 5110; 38 C.F.R. § 3.400.  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C. § 5110(b)(1); 38 C.F.R. 
 § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155. 

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In Roper v. Nicholson, 20 Vet. App. 173 (2006), the Court held that effective dates for both primary and secondary conditions are governed by 38 C.F.R. § 3.400, which provides that the effective date is the later of the date the condition arose or the date a veteran applied for benefits. 

After review of the record, the Board finds that the criteria for an effective date earlier than July 30, 2012 for the award of service connection for peripheral neuropathy of the lower extremities are not met.  The earliest communication that may be construed as an informal claim of service connection for peripheral neuropathy of the lower extremities as secondary to the service-connected diabetes mellitus is the VA Form 21-526EZ dated on July 30, 2012.  See also August 2012 Report of General Information (clarifying that the Veteran sought neuropathy of the bilateral lower extremities secondary to service-connected diabetes mellitus).  The September 2012 VA examination report was the earliest evidence that included a medical opinion that the Veteran had diabetic peripheral neuropathy of the bilateral lower extremities. 

As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Although entitlement to the benefit may have arisen (i.e., the condition arose) prior to July 30, 2012, no claim for disability benefits for bilateral lower extremity peripheral neuropathy as secondary to the service-connected diabetes mellitus was received prior to July 30, 2012.  Because no claim for service connection for diabetic peripheral neuropathy of the lower extremities was received by VA before July 30, 2012, there is no legal basis for the assignment of an earlier effective date, so the appeal is denied.


ORDER

Service connection for nephropathy secondary to service-connected diabetes mellitus type II is denied.

Service connection for chloracne due to herbicide exposure is denied.

Service connection for ischemic heart disease, including angina pectoris, due to presumed herbicide exposure, is granted. 

An increased disability rating in excess of 20 percent for diabetes mellitus type II, for the entire rating period, is denied.

An initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity, for the entire rating period, is denied.

An initial disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity, for the entire rating period, is denied.

An effective date earlier than July 30, 2012 for the grant of service connection for peripheral neuropathy of the bilateral lower extremities is denied.


REMAND

Service Connection for Psychiatric Disorder Claimed as PTSD

The issue of service connection for a psychiatric disability, claimed as PTSD, is remanded for further VA examination with a medical opinion.   The February 2013 VA examination is inadequate because the VA examiner based the medical opinion that the Veteran had no mental diagnosis on the inaccurate factual premise of no exposure to a traumatic event (when the Veteran was exposed to hostile military activity while serving in Vietnam) and did not explain the etiology of the psychiatric symptoms of anxiety and chronic sleep impairment identified on examination.  The Veteran has also reported the symptom of depression, which was not addressed by the February 2013 VA examiner.  For these reasons, the Board finds is directing a remand for another VA examination with a medical opinion.   

TDIU

The outcome of the service connection appeal for a psychiatric disability claimed as PTSD potentially impacts the TDIU appeal; therefore, final adjudication of the TDIU appeal will be deferred until the AOJ completes the ordered development and readjudicates the service connection appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the issues of service connection for a psychiatric disorder claimed as PTSD and a TDIU are REMANDED for the following actions:

1.  Schedule an appropriate VA examination for the psychiatric disorder (claimed as PTSD).  All relevant documents should be made available to and reviewed by the examiner.  The examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should state, for each psychiatric diagnosis, an opinion on the following:

(1)  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current psychiatric disability had its onset during or was otherwise causally related to service?

(2)  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current psychiatric disability was caused (i.e., worsened beyond the normal progression) by the service-connected diabetes mellitus and/or service-connected diabetic neuropathy of the lower extremities?

(3)  Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current psychiatric disability was aggravated (i.e., worsened beyond the normal progression) by the service-connected diabetes mellitus and/or service-connected diabetic neuropathy of the lower extremities?

For the purposes of providing the medical opinions, the examiner should assume that the Veteran had fear of, and was exposed to, hostile military activity while serving in the Republic of Vietnam.  The examiner should also explain the cause/etiology of any psychiatric symptoms demonstrated by the Veteran, including reported anxiety, chronic sleep impairment, and depression.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


